Citation Nr: 1114083	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dermatitis (claimed as rashes of the legs, chest, and back).

4.  Entitlement to service connection for seborrheic keratosis and basal cell carcinoma (claimed as black spots of the head, face, and back).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded to the RO via the Appeals Management Center (AMC) for further development in March 2010.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss, tinnitus, dermatitis, and seborrheic keratosis and basal cell carcinoma.

The Board observes that the Veteran requested, on the August 26, 2009 statement, that he be scheduled for a travel Board hearing if a favorable decision was not made by the RO.

Per the Board's March 2010 remand instructions, the AMC/RO was to schedule the  Veteran for a travel Board hearing if the benefits sought were not granted.  The Board observes that the benefits sought were not granted on remand.  The Board notes that the Veteran was sent a letter in August 2010 informing him that a hearing was to be scheduled; however, the claims file does not indicate that the Veteran was ever scheduled for or afforded a travel Board hearing.  The Board notes that there is no indication in the record that the Veteran or his representative has withdrawn the August 2009 request.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  Therefore, the Board finds that this case must be returned to the AMC/RO in order to schedule the Veteran for a travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.1304.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be included in the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


